DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The preliminary amendment(s) submitted 12/30/20219 11/23/2021 have been received and entered.  Claims 41-65 are pending.  

Election/Restriction
	The restriction requirement mailed 9/24/2021 is hereby withdrawn. 
	The following new restriction requirement (election of species requirement) is made of record:
	This application contains claims directed to patentably distinct methods of treatment, each treatment is considered a distinct species of the generic invention.  The different species are distinguished by what is being treated, and are as follows:
	a) Method for restoring joint tissue damage
	b) Method for restoring skin tissue damage
	c) Method for restoring abdominal wall tissue damage (including hernias there through)
	d) Methods of restoring thoracic body wall tissue damage (including hernias there through)
	e) Methods of restoring vascular vessel wall tissue damage
	f) Methods of restoring ligament tissue damage
	g) Methods of restoring hernias of non-abdominal or thoracic body wall tissue
	h) Methods of restoring urinary bladder tissue damage
	The species are independent or distinct because the different methods require application of the composition to distinct areas of the body, and each method would have individual concerns, parameters and method steps.  Furthermore, the patient populations being treated are mutually exclusive.  In addition, these species are not obvious variants of each other based on the current record. 
	Applicant is required under 35 USC 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 41 is generic.

the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
the prior art applicable to one species would not likely be applicable to another species
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or groupings of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. phagan

The election may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected species or grouping of patentably indistinct specie.
Should applicant traverse the ground that the species of groupins of patentably indistinct speice from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidenc now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In iether instance, if the examiner finds one of the spieces unpatentable over the prior art, the evidnece or admission  may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one of more of the currently named inventors is no longer 

	The above new restriction requirement was provided to Applicants’ representative in a telephonic interview on 11/14/2021.  In a subsequent reply received on 11/23/2021 Applicants have elected the species b) Methods of restoring skin tissue damage.  Claims 50 recites the elected species.  Claims 45, 49 and 51-62 are withdrawn, as being drawn to non-elected species.  Claims 41-44, 46-48, 50 and 63-64 have been examined on the merits.  

Priority
	Acknowledgment is made of Applicants’ claim for benefit under 35 USC 120 as a continuation of prior-filed US application 15/423813 (filed 2/3/2017, now USP 10517994), which claims benefit under 35 USC 120 as a continuation of prior-filed US application 14/592997 (filed 1/9/2015, now USP 9579183), which claims benefit under 35 USC 120 as a continuation of prior-filed US application 14/031855 (filed 10/11/2012, now USP 8541032), which claims benefit under 35 USC 121 as a divisional of prior-filed US application 12/507338 (filed 7/22/2009, now USP 8298586). 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 41 and 65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geistlich et al (WO 99/19005).
	Geistlich et al disclose a multi-layer membrane comprising a matrix layer, predominantly of collagen II and having an open sponge-like texture, and at least one barrier layer, having a close, relatively impermeable texture (See Pg. 2, ln 21-25). In one embodiment the at least one barrier layer is predmoninantly made from collagen I and III (See Pg. 5, ln 36-Pg. 6, ln 1).  In another embodiment the barrier layer is predominantly made from synthetic matieral, such as a synthetic resorbable polymer network optionally coated with a collagen material such as Type I and/or Type III collagen (See Pg. 6, ln 1-4).  In either embodiment,, the matrix layer and the barrier layer have different structures (See Pg. 5, ln 36-37). Geistlich et al further disclose embodiments wherien a second barrier layer is provided on the opposing side of the matrix layer, thereby creating a three-layer membrane (barrier layer-matrix layer-barrier layer) (See Pg. 3, ln 22-29).
	Geistlich et al disclose using the membrane(s) of their invention as a material for guided tissue regeneration.  Cells can grow into the matrix layer, but is inhibited at the barrier layer (See Pg. 11, ln 26-30).  In one embodiment Geistlich et al dicslose treating a bone or cartilage defect in a human by applying the membrane to the defect (See Pg. 12, ln 5-11).  
	The disclosure of Geistlich et al reads on the instant claims as follows:
	Regarding claim 41: In the embodiment wherein Geistlich et al disclose treating a bone or cartilage defect in a human by applying the 2-layer membrane to the defect, the method reads on A method for restoring tissue damage.  The membrane is necessarily first provided (reading on the providing step).  The membrane reads on a composition comprising a first layer (matrix layer) and a second layer (barrier layer).  The first layer (matrix layer) is comprised of collagen II, which is an extracellular matrix material.  From the description in Example I, it is clear the membrane is a planar piece of material.  Thus the first layer (matrix layer) and second layer (barrier layer) each have a first planar surface and a second planar surface, and each of the first and second layers at least partially overlap one another.  Because the first layer (matrix layer) has an open sponge-like texture, and the second layer (barrier layer) has a close, relatively impermeable texture, there is reasonable basis to conclude that the density of the first layer differs from the density of the second layer.  In use, the membrane is applied to a bone or cartilage defect site, reading on the applying step.
	Regarding claim 65: In the embodiment wherein Geistlich et al disclose treating a bone or cartilage defect in a human by applying the 3-layer membrane to the defect, the method reads on A method for restoring tissue damage.  The membrane is necessarily first provided (reading on the providing step). The membrane reads on a composition comprising a first layer (matrix layer), a second layer (one barrier layer), and a third layer (another barrier layer), wherein the first layer (matrix layer) is sandwiched between the two barrier layers.  The first layer (matrix layer) is comprised of collagen II, which is an extracellular matrix material.  From the description in Example I, it is clear the membrane is a planar piece of material.  Thus the first layer (matrix layer) and second layer (barrier layer) each have a first planar surface and a second planar surface, and each of the first and second layers at least partially overlap one another.  Because the first layer (matrix layer) has an open sponge-like texture, and the second layer (barrier layer) has a close, relatively impermeable texture, there is reasonable basis to conclude that the density of the first layer differs from the density of the second layer.  In use, the membrane is applied to a bone or cartilage defect site, reading on the applying step.

Claims 41, 44, 50 and 65 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(3) as being anticipated by Matheny (US 2008/0279833).
	Matheny disclose an article for wound healing and tissue regeneration comprising two or more sheets of ECM laminated together to form a planar laminated article of ECM (See ¶0005).  The two or more sheets of ECM can be from the same or different ECM sources (See ¶0013).  Matheny state the advantage to using different materials (different ECM sources) is that each sheet can provide unique attributes.  For example, SIS has good tensile strength.  LBM has poor tensile strength, but has good regenerative attributes.  Matheny contemplate an article comprising three sheets: SIS-LBM-SIS (See ¶0014).  
	Matheny disclose a method of wound healing and tissue regeneration comprising identifying a wound or tissue defect, providing the article described therein, and contacting the defect or wound with the article, thereby regenerating the tissue and/or healing the defect (See ¶0008).  Matheny teach the tissue defect which can be treated can be a wound and/or a burn (See ¶0039).
	Regarding claim 41: Matheny disclose a method of wound healing and tissue regeneration, which reads on restoring tissue damage by applying the article to the wound and/or tissue defect.  The method involves a step of providing the article (reads on the claimed providing step).  The article may be the 3 layer SIS-LBM-SIS article.  In the 3 layer SIS-LBM-SIS article, the LBM reads on a first layer comprising an ECM material.  The first of the two SIS layers reads on a second layer.  LBM and SIS necessarily have different densities.  The article is comprised of a laminate of planar sheets, thus each of the first and second layers have a first planar surface and a second planar surface, each of said first and second layers at least partilaly overlapping the other layer.  The method involves a step of applying the article to the damaged tissue (wound/defect), this reads on the claimed applying step.
	Regarding claim 44: Following the discussion of claim 41 above, the LBM reads on the first layer, and is an epithelial basement membrane.
	Regarding claim 50: Following the discussion of claim 41 above, a wound or burn are reasonably interpreted to refer to wounds or burns on the skin, and thus the method is applied to skin defects.
	Regarding claim 65: Following the discussion of claim 41 above, in the SIS-LBM-SIS embodiment, the second SIS layer reads on a third layer that sandwiches the first layer between the second and third layers.

Claims 41, 44 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimizu (US Patent 5607590).
Shimizu disclose material for medical use comprising two sheets of collagen membrane adhered to each other with a mesh-like material disposed in between (See col. 2, ln 46-51). Each of the collagen membranes may be solubilized and re-cast collagen (see col 3, ln 14-49) or a collagen membrane, such as from amnion (See col. 3, ln 50-57).  Amnion is exemplified in Examples 1-2 (See col. 7, ln 35-67).  Shimizu teach the collagen membrane(s) can be cross-linked in order to control degradation rate (See col. 4, ln 23-41).  Shimizu teach the mesh intermediary material can be biodegradable or not, examples include silicone, PTFE, polyethylene, polypropylene, PETP, polyurethane, PVA and nylon (See col. 5, ln 64-col. 6, ln 10).  
Shimizu disclose the material can be used as, inter alia, a wound covering (See col. 2, ln 37-43).  In Test Example 2, a material comprising amnion-PGA mesh-amnion or amnion-PETP-amnion (the material produced in Example 7) were applied to a resected pericardium of a dog.  Shimizu report the resected pericardium was regenerated (See col. 10, ln 6-11).
Regarding claim 41: In Test Example 1, Shimizu discloses a method for regenerating resected pericardium (which reads on damaged tissue), comprising applying a material comprising amnion-mesh intermediate-amnion.  The method necessarily involves a step of providing the material.  The amnion in the material reads on a first layer.  The mesh intermediate material reads on a second layer.  Both the first and second layers are planar and are layered such as they at least partially overlap one another.  Amnion necessarily has a different density than either of PGA or PETP mesh.  The material is applied to the damaged tissue.
Regarding claim 44: Following the discussion of claim 41 above, amnion comprises epithelial basement membrane.
Regarding claim 50: Shimizu also teaches the material can be applied to wounds.  Wounds are interpreted as skin wounds.  Thus, the method can be applied to skin defects.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-48 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Geistlich et al (WO 99/19005).  
The teachings of Geistlich et al are set forth above. 
Regarding claims 46-48: As discussed above with regards to claim 41, the first layer (matrix layer) and second layer (barrier layer) of the membrane of Geistlich et al necessarily have different densities.  The exact difference in densities is not reported by Geistlich et al.  Given that the matrix layer is porous and permits for cell ingrowth, and the barrier layer prohibits cell ingrowth, there is a reasonable basis to conclude that the densities are significantly different.  A difference in the range of 125-400%, 150-300% or 175-200% is reasonable expectation for difference in densities, in which case the method of Geistlich et al anticipates claims 46-48.
However, even if the matrix layer and barrier layers in the membrane of Geistlich et al are not exactly 125-400%, 150-300% or 175-200% different in density, and there is in fact no anticipation, it would at least have been prima facie obvious as a matter of routine experimentation and optimization to modify the density of the matrix layer such that densities would differ between 125-400%, 150-300% or 175-200%.  Geistlich et al teaches that at least the matrix layer can be manipulated to have different physical characteristics which will affect the density.  Specifically, in the matrix layer the pore size, and overall porosity, can be manipulated by adjusting the freeze drying process (See Pg. 6, ln 33-Pg. 7, ln 13).  The porosity will directly affect the density.  The collagen II of the matrix layer can also be cross-linked (See Pg. 9, ln 32-Pg. 10, ln 7).  Crosslinking will further affect the density.  Because the density of the matrix layer can be modified by means disclosed in the method, and different densities are desirable for different applications, the relative density between the layers is considered a result effective variable.  The relative densities claimed are considered prima facie variations of the Geistlich et al disclosure.

Claims 46-48 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Shimizu (US Patent 5607590).  
The teachings of Shimizu are set forth above.
Regarding claims 46-48: As discussed above with regards to claim 41, the first layer (the amnion) and the second layer (the mesh intermediate) of the material of Shimizu necessarily have different densities.  The exact difference in densities is not reported by Shimizu.  Given that amnion is a biologically-derived material and Shimizu permits for the intermediate mesh to be any of a number of synthetic materials with varying pore sizes, there is a reasonable expectation that the densities significantly differ.  A difference in the range of 125-400%, 150-300% or 175-200% is reasonable expectation for difference in densities, in which case the method of Shimizu anticipates claims 46-48.
However, even if the collagen membrane layer and the mesh intermediate layers in the material of Shimizu are not exactly 125-400%, 150-300% or 175-200% different in density, and there is in fact no anticipation, it would at least have been prima facie obvious as a matter of routine experimentation and optimization to modify the density of the collagenous membrane via cross-linking such that the densities would differed between 125-400%, 150-300% or 175-200%.  Shimizu teach that the collagenous layers can be cross-linked to modify the physical properties of the material.  Crosslinking will affect the density.  Because the density of the collagenous layers can be modified by means disclosed in the method, and different densities are desirable for different applications, the relative density between the layers is considered a result effective variable.  The relative densities claimed are considered prima facie variations of the Shimizu disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US Patent 5607590).
The teachings of Shimizu are set forth above.
Regarding claims 63 and 64: Shimizu does not teach the resorption rate of the collagenous membranes of their material.  However, Shimizu does teach the collagen membrane(s) can be cross-linked in order to control degradation rate (See col. 4, ln 23-41).  Based on this disclosure, it would have been prima facie obvious to have manipulated the degradation (bioresorption) rate of the collagen membrane material to be within the range of about 30 to 120 days.  Different degradation/bioresorption rates will be desirable for different applications. The reference provides motivation and enabling disclosure to perform such adjustments.  The conclusion of obviousness is thus based on teaching in the art.  The methods of claims 63-64, defined by the bioresorption rate of at least one of the layers, would thus have been a matter of routine optimization.

Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matheny (US 2008/0279833), in view of Shimizu (US Patent 5607590).
	The teachings of Matheny and Shimizu are set forth above.
	Regarding claims 63 and 64: Matheny does not teach the rate of bioresorption of LBM and/or SIS.  Both LBM and SIS contain collagen, they are collagenous membranes.
	Shimizu teaches collagenous membranes can be cross-linked in order to control the bioresorption rate.  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time the invention was made, to modify the degradation rate of the LBM and/or SIS in the article of Matheny to produce an article having a biodegradation rate that is appropriate for the application.  Depending on the utility, materials with different degradation/bioresorption rates will be desirable.  Shimizu teach means by which this rate can be manipulated.  The methods of claims 63-64, defined by the bioresorption rate of at least one of the layers, would thus have been a matter of routine optimization. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-44, 50, and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 8298586. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate and/or render obvious the instant claims.
Patented claims 19-23 are directed to a method substantially identical to that currently claimed.  Specifically, a method for restoring tissue damage...of skin.. by providing a composition having the same structure as recited in current claim 41, and then applying said composition to said tissue damage.  
Patented claim 19 anticipates instant claims 41 and 50.  
Patented claim 20 anticipates instant claim 42.
Patented claim 21 anticipates instant claim 43.
Patented claim 22 anticipates instant claim 44.
The patented claims do not specify the difference in density, as recited by current claims 46-48, however the patented claims are considered to cover these variations within their scope.  This is evidenced by the fact that the recited density differentials are envisaged within the patent specification (See specification at col. 11, ln 12-19), and are specifically encompassed in patented claim 9.  
The patented claims do not specifically recite the resorption rates recited by current claims 63-64, however, because the scope of the patented claims encompasses the same materials as currently claimed (aponeurosis and/or epithelial basement membrane), the reapportion rates are considered to be inherent to the material used in the patented method. 

Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8541032. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate and/or render obvious the instant claims.
	Regarding instant claims 41 and 42: Patented claim 5 is to a method for restoring tissue at an anatomical site.  The term restoring implies that the tissue is damaged and thus in need of restoration.  As such, the patented method is considered to be a method for restoring damaged tissue.  The method involves providing a composition comprising a first layer comprising a devitalized portion of aponeurosis, and a second layer comprising an epithelial basement membrane.  From all illustrated embodiments it is clear the first and second layers are planar and at least partially overlap one another.  Epithelial basement membrane and devitalized aponeurosis necessarily have different densities.  The method involves applying the composition to the tissue site in a patient.
	 Regarding instant claim 43: Patented claim 5 requires that one of the layers has a plurality of raised elements and the other of the layers has a plurality of depressions, such that the raised elements and depressions match to join the two layers.  This configuration is considered an obvious variation of the claimed configuration comprising perforations and portions enclosed by perforations.  The configurations are alternative physical configurations/means for joining the two layers together.  As obvious variations, the current claim is prima facie obvious over the patented claim.

Claims 41-44, 46-48 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12 and 20 of U.S. Patent No. 8962035. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
The patented claims describe a tissue graft composition having the same structure as that described in instant claims 41-44, 46-48 and 65 (See patented claims 1-3, 10-12 and 20).  Though the patent claims are directed to the tissue graft, per se, the patent specification discloses the tissue graft can be used to restore damaged tissue by providing the graft, and applying the graft to damaged tissue (See patent at col 3, ln 45-51).  The damaged tissue site can be skin.  It has been held that a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86, and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010).  For this reason, the instant claims are held to be prima facie obvious over the claims of the prior patent to the same composition, wherein the currently claimed use is recited in the patent specification. 

Claims 41-44, 46-48 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9579183. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
The patented claims describe a tissue graft composition having the same structure as that described in instant claims 41-44, 46-48 and 65.  Though the patent claims are directed to the tissue graft, per se, the patent specification discloses the tissue graft can be used to restore damaged tissue by providing the graft, and applying the graft to damaged tissue (See patent at col 3, ln 45-51).  The damaged tissue site can be skin.  It has been held that a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86, and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010).  For this reason, the instant claims are held to be prima facie obvious over the claims of the prior patent to the same composition, wherein the currently claimed use is recited in the patent specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633